Citation Nr: 0805441	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-34 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1965 to October 1976.  The veteran received a 
Purple Heart and is a Vietnam Era veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Tiger Team at the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Cleveland, Ohio.  Thereafter, 
the veteran's claims file was returned to his local RO in 
Houston, Texas.  

In October 2007, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  The veteran served in combat in the Republic of Vietnam, 
and is in receipt of the Purple Heart Medal and Combat 
Infantry Badge.

2. There is an approximate balance of positive and negative 
evidence as to whether the veteran has PTSD due to his combat 
service.


CONCLUSION OF LAW

Resolving doubt in favor of the veteran, PTSD was incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5100 et. seq.  (West 2002), including 
the notice and assistance requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Given the favorable outcome below, 
however, no prejudice to the veteran could result from any 
deficiencies in VA satisfying its duties under the VCAA.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 U.S.C.A. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a), of 
this chapter, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f). If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Id.

The type of evidence required to establish that the claimed 
in-service stressors actually occurred depends on whether the 
veteran "engaged in combat with the enemy."  Section 
1154(b) requires that the veteran have actually participated 
in combat with the enemy, meaning participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality, and does not apply to 
veterans who served in a general "combat area" or "combat 
zone" but did not themselves engage in combat with the 
enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  The General 
Counsel also indicated that the determination of whether a 
veteran engaged in combat with the enemy necessarily must be 
made on a case-by-case basis, and that absence from a 
veteran's service records of any ordinary indicators of 
combat service may, in appropriate cases, support a 
reasonable inference that the veteran did not engage in 
combat; such absence may properly be considered "negative 
evidence" even though it does not affirmatively show that 
the veteran did not engage in combat.  Id.  

The veteran asserts that service connection is warranted for 
PTSD based upon his combat service in the Republic of Vietnam 
during the Vietnam era.  The veteran received a Purple Heart 
medal and Combat Infantry Badge, and he received wounds 
consistent with combat.  Thus, any assertions made by him 
regarding stressors related to that combat are presumed as 
having occurred.

The Board must next determine whether the veteran has a 
current diagnosis of PTSD and whether there is a sufficient 
link between the diagnosis and the stressors.

In this regard, the record contains multiple medical opinions 
which address whether the veteran has PTSD and whether it is 
related to service.  It is the responsibility of the Board to 
weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the same 
and, in so doing, the Board may accept one medical opinion 
and reject others.  Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995). 
The Board is mindful that we cannot make our own independent 
medical determinations, and that we must have plausible 
reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

The record reflects that the veteran was referred by VA for a 
psychological examination from a private provider in May 
2003.  At this examination, after discussing and noting the 
veteran's service-related injuries, the examiner discussed 
the veteran's reported symptoms, including increased 
nightmares and flashbacks associated with experiences in 
Vietnam, and then diagnosed the veteran with PTSD.

The veteran also received a VA examination in February 2004.  
He denied persistently re-experiencing events during the war, 
distressing dreams, flashbacks, avoidance of cues, or poor 
sleep.  At this examination, he received a score of 70 on the 
Mississippi scale for combat related post-traumatic stress 
disorder, which, according to the examiner, indicated that 
the veteran was well-adjusted.  The examiner did not diagnose 
PTSD.

In early June 2006, a VA psychiatrist noted that the veteran 
had some of the symptoms of PTSD, such as nightmares and 
intrusive thoughts, and noted an assessment of rule out PTSD.  
Later in June 2006, another VA psychologist determined that 
the veteran did not qualify for a diagnosis of PTSD as he did 
not exhibit various symptoms of PTSD.  However, in May 2007, 
the veteran was again given a diagnosis of PTSD by another VA 
psychiatrist.

It is apparent that the record has contradictory information 
regarding whether the veteran has a diagnosis of PTSD.  
However, the credible and competent evidence of record 
appears to at least be in equipoise as to whether the veteran 
has PTSD related to his service in Vietnam.  Thus, resolving 
all reasonable doubt in favor of the veteran, the Board finds 
that the claim of service connection for PTSD is granted.  
See 38 C.F.R. § 3.304(f).




ORDER

Service connection for post-traumatic stress disorder is 
granted.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


